Exhibit 10.2
CHANGE IN CONTROL AGREEMENT
     This Agreement is effective as of the date it is signed by both Novelis
Inc., a Canadian corporation (the “Company”), and Mr. Philip Martens
(“Executive”).
     WHEREAS, the Company’s Board of Directors has determined that it is in the
best interest of the Company’s shareholders to reinforce and encourage the
continued attention and dedication of members of the Company’s management,
including Executive, to their assigned duties without distraction in potentially
disturbing circumstances arising from the possibility of a Change in Control;
and
     WHEREAS, this Agreement sets forth the payments and other benefits to which
Executive will be entitled upon certain conditions if Executive’s employment
with the Company terminates.
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth below, it is hereby agreed as follows:
     1. Term. This Agreement shall terminate, except to the extent that any
obligation of the Company hereunder remains unpaid as of such time, upon the
earlier of:

  (a)   April 15, 2011, unless a Change in Control occurs on or before such
date; or     (b)   Twenty-four (24) months following the date of a Change in
Control.

     2. Payment upon Termination of Employment.

  (a)   Events Giving Rise to Benefits. Executive shall be entitled to payments
and other benefits as set forth in Sections 2(b) and 2(c) if the Company shall
terminate Executive’s employment other than for Cause, or Executive shall
terminate his or her employment for Good Reason, within twenty-four (24) months
after a Change in Control. Executive’s right to receive compensation and
benefits under this Agreement shall be subject to the terms and conditions of
the Company’s release from and waiver by Executive of claims, non-compete
agreement and non-solicitation agreement for executive employees. No payments or
benefits shall be paid pursuant to this Agreement unless Executive executes such
release and waiver of claims, non-compete agreement and non-solicitation
agreement. The release shall not release Executive’s right to receive
indemnification and defense from the Company for any claims arising out of the
performance of Executive’s duties on behalf of the Company. Termination of
employment due to Cause,

1



--------------------------------------------------------------------------------



 



      Death, Disability or Retirement at any time shall not give rise to any
rights to compensation or benefits under this Agreement.     (b)   Severance
Pay. In accordance with Section 2(a) above, the Company shall pay a lump sum
cash amount equal to:         [A x (B + C)] – D, where         “A” equals a
multiplier of 2.0;         “B” equals Executive’s annual base salary (including
all amounts of such base salary that are voluntarily deferred under any
qualified and non-qualified plans of the Company) determined at the rate in
effect as of the date of such termination of employment;         “C” equals
Executive’s target short term incentive opportunity for the calendar year in
which such Change in Control occurs; and         “D” equals the amount of
severance payments, if any, paid or payable to Executive by the Company other
than pursuant to this Agreement; it being expressly understood that the purpose
of this deduction is to avoid any duplication of payments to Executive.        
Except to the extent payment is required to be delayed pursuant to Section 2(d)
below, payment shall be made by the thirtieth (30th) day following the effective
date of the Executive’s termination of employment if such termination occurs
after a Change in Control.     (c)   Other Benefits.

  (i)   If Executive is not eligible for retiree medical benefits and is covered
under the Company’s group health plan at the time of the termination of
employment, the Company shall pay an additional lump sum cash amount for the
purpose of assisting Executive with the cost of post-employment medical
continuation coverage equal to: (C x M) / (1 – T), where         “C” equals the
full monthly COBRA premium charged for coverage under the Company’s group
medical plan at Executive’s then current level of coverage;         “M” equals
twelve (12) months; and         “T” equals an assumed tax rate of 40%

2



--------------------------------------------------------------------------------



 



      Except to the extent payment is required to be delayed pursuant to Section
2(d) below, payment shall be made by the thirtieth (30th) day following the
effective date of the Executive’s termination of employment if such termination
occurs after a Change in Control.     (ii)   To the extent available, Executive
shall be entitled to continue coverage under the Company’s group life plan for a
period of twelve (12) months at Executive’s pre-termination level of coverage.  
  (iii)   Executive shall be entitled to twelve (12) months of additional credit
for benefit accrual and contribution allocation purposes including credit for
age, service and earnings pro rated over twelve (12) months under the Company’s
tax-qualified and non-qualified pension, savings or other retirement plans;
provided that if applicable provisions of the Code prevent payment in respect of
such credit under the Company’s tax-qualified plans, such payments shall be made
under the Company’s non-qualified plans.     (iv)   To the extent Executive is
not already fully vested under the Company’s tax-qualified and non-qualified
retirement pension, savings and other retirement plans, Executive shall become
100% vested under such plans; provided that if applicable provisions of the Code
prevent accelerated vesting under the Company’s tax-qualified plans, an
equivalent benefit shall be payable under the Company’s non-qualified plans.

  (d)   Notwithstanding the foregoing provisions of this Section 2 or any other
provision in this Agreement to the contrary, if Executive is a “specified
employee” within the meaning of Code Section 409A, then all payments under this
Agreement shall be delayed for a period of six (6) months to the extent required
by Section 409A.

     3. Tax Reimbursement.

  (a)   Gross-Up Payment. Notwithstanding anything in this Agreement to the
contrary, in the event it shall be determined that any payment or distribution
to or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement (other than any payment
under this Section 3) or otherwise would be subject to the excise tax imposed by
Section 4999 of the Code or a similar section (such payment, a “Change in

3



--------------------------------------------------------------------------------



 



      Control Payment” and such excise tax on all such Change in Control
Payments, together with any interest and penalties thereon, collectively the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount determined by the Accounting Firm (defined
below) such that after payment by Executive of any tax thereon, Executive
retains an amount of the Gross-Up Payment equal to the amount of the Excise Tax;
provided, however, that if the aggregate value (as determined under Section 280G
of the Code) of such Change in Control Payments is less than 110% of the product
of “3 times” the Executive’s “base amount” (as defined in Section 280G(b)(3) of
the Code) (such product, the “Golden Parachute Threshold”), then Executive shall
not be entitled to any Gross-Up Payment and, instead, the Change in Control
Payments shall be reduced so that their aggregate value (as so determined) is
equal to $1.00 less than the Golden Parachute Threshold.         For purposes of
this Section 3, Executive’s applicable Federal, state and local taxes shall be
computed at the maximum marginal rates, taking into account the effect of any
loss of personal exemptions resulting from receipt of the Gross-Up Payment.    
(b)   Determinations. All determinations required to be made under this
Section 3, including whether a Gross-Up Payment is required under Section 3(a),
and the assumptions to be used in determining the Gross-Up Payment, shall be
made by such nationally recognized accounting firm as the Company may designate
in writing prior to a Change in Control (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive
within thirty (30) days of the receipt of notice from Executive that there has
been a Change in Control, or such earlier time as is requested by the Company.
In the event that the Accounting Firm is serving as accountant or auditor for
the Person effecting the Change in Control or is otherwise unavailable,
Executive may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company.     (c)   Subsequent
Redeterminations. Unless requested otherwise by the Company, Executive agrees to
use reasonable efforts to contest in good faith any subsequent determination by
the Internal Revenue Service that Executive owes an amount of Excise Tax greater
than the amount determined pursuant to Section 3(b), provided that Executive
shall be entitled to reimbursement by the Company of all

4



--------------------------------------------------------------------------------



 



      fees and expenses reasonably incurred by Executive in contesting such
determination. In the event the Internal Revenue Service or any court of
competent jurisdiction determines that Executive owes an amount of Excise Tax
that is either greater or less than the amount previously taken into account and
paid under this Section 3, the Company shall promptly reimburse Executive, or
Executive shall promptly reimburse the Company, as the case may be, the amount
of such excess or shortfall. In the case of any payment that the Company is
required to make to Executive pursuant to the preceding sentence (a “Later
Payment”); the Company shall also reimburse Executive an additional amount such
that after payment by Executive of all of Executive’s applicable Federal, state
and local taxes, including any interest and penalties assessed by any taxing
authority, on such additional amount, Executive will retain an amount of
Executive’s applicable Federal, state and local taxes, including any interest
and penalties assessed by any taxing authority, arising due to the Later
Payment. In the case of any reimbursement of Excise Tax that Executive is
required to make to the Company pursuant to the second sentence of this
Section 3(c), Executive shall also reimburse the Company at the amount of any
additional payment received by Executive from the Company in respect of
applicable Federal, state and local taxes on such repaid Excise Tax, to the
extent Executive is entitled to a refund of (or has not yet paid) such Federal,
state or local taxes.

     4. Definitions. Except as otherwise provided under this Agreement, the
following capitalized terms used within this Agreement shall have the meaning
set forth below:

  (a)   “Cause” means only (i) Executive’s conviction of any crime (whether or
not involving the Company) constituting a felony in the applicable jurisdiction;
(ii) willful and material violation of the Company’s policies, including, but
not limited to those relating to sexual harassment and confidential information;
(iii) willful misconduct in the performance of Executive’s duties for the
Company; or (iv) willful and repeated failure or refusal to perform the
Executive’s material duties and responsibilities which is not remedied within
ten (10) days after written demand from the board of directors to remedy such
failure or refusal.     (b)   “Change in Control” means the first to occur of
any of the following events:

  (i)   any person or entity (excluding any person or entity affiliated with the
Aditya Birla Group) is or becomes the beneficial owner, directly or indirectly
through any parent entity of the

5



--------------------------------------------------------------------------------



 



      Company or otherwise, of securities of the Company (not including in the
securities beneficially owned by such person or entity any securities acquired
directly from the Company or its affiliates, other than in connection with the
acquisition by the Company or its affiliates of a business) representing 35% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities; or     (ii)
  the majority of the members of the Board of Directors of the Company is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election; or     (iii)   the consummation of a merger or
consolidation of the Company with any other entity not affiliated with the
Aditya Birla Group, other than (a) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, 50%
or more of the combined voting power of the voting securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (b) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no person or
entity is or becomes the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
person or entity any securities acquired directly from the Company or its
affiliates, other than in connection with the acquisition by the Company or its
affiliates of a business) representing 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or     (iv)   the stockholders of
the Company approve a plan of complete liquidation or dissolution; or     (v)  
the sale or disposition of all or substantially all of the Company’s assets,
other than a sale or disposition by the

6



--------------------------------------------------------------------------------



 



      Company of all or substantially all of its assets to a member of the
Aditya Birla Group.

      Notwithstanding the foregoing, no “Change in Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.         For purposes of
this Section, “beneficial ownership” shall be determined in accordance with Rule
13d-3 under the Securities Exchange Act of 1934, as amended     (c)   “Code”
means the Internal Revenue Code of 1986, as amended. Any reference to a section
of the Code shall include such section and any comparable section or sections of
any future legislation that amends, supplements or supersedes such section.    
(d)   “Disability” means Executive is permanently and totally disabled and
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
twelve months.     (e)   “Good Reason” means any of the following if it shall
occur without Executive’s express written consent: (i) a material reduction in
Executive’s position, duties, reporting relationships, responsibilities,
authority, or status with the Company; (ii) a reduction in Executive’s base
salary and target short term and long term incentive opportunities in effect on
the date hereof or as the same may be increased from time to time during the
term of this Agreement; or (iii) any failure of the Company to comply with its
obligations under this Agreement, in each case which is not remedied within ten
(10) days after written demand by Executive to remedy such reduction or failure.
    (f)   “Retirement” means Executive’s voluntary retirement on or after
qualifying for early or normal retirement under the applicable Company pension
plan in which such Executive participates.

     5. Notice of Termination. Any termination of Executive’s employment for any
reason shall take effect pursuant to a written notice of termination to the
other party. Such notice must set forth in reasonable detail the facts and
circumstances claimed to

7



--------------------------------------------------------------------------------



 



provide a basis for termination of Executive’s employment pursuant to this
Agreement. No such purported termination of employment shall be effective
without such written notice of termination conforming to the requirements of
this Section.
     6. No Obligation to Mitigate Damages; No Effect on Other Contractual
Rights.

  (a)   Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Executive as the result of employment
by another employer after Executive’s termination of employment, or otherwise.  
  (b)   The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish Executive’s existing rights, or rights which would accrue solely as a
result of the passage of time, under any employee benefit plan or arrangement
providing retirement benefits or health, life, disability or similar welfare
benefits.

     7. Successor to the Company.

  (a)   The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. Any failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession or assignment shall entitle Executive to terminate Executive’s
employment for Good Reason.     (b)   This Agreement shall inure to the benefit
of and be enforceable by Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive should die while any amounts are still payable to him or
her hereunder, all such amounts, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to Executive’s devisee, legatee,
or other designee, or if there be no such designee, to Executive’s estate. The
services to be provided by Executive to the Company under this Agreement are
personal and are not delegable or assignable.

8



--------------------------------------------------------------------------------



 



8. Notice. Notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by certified or registered mail, return receipt requested, postage
prepaid, as follows:
If to the Company:
Novelis Inc.
Attn: Vice President, Human Resources
Lenox Building
3399 Peachtree Road NE, Suite 1500
Atlanta, Georgia 30326
If to Executive, to the address of Executive on the books of the Company.
Another address may be used if a party has furnished a different address to the
other party in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
     9. Sole Agreement. This Agreement (together with any signed employment
agreement) represents the entire agreement between the parties with respect to
the matters contemplated herein. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
     10. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     12. Legal Fees and Expenses. The Company shall pay all legal fees and
expenses which Executive reasonably may incur as a result of the Company’s
contesting the validity, enforceability or Executive’s interpretation of, or
determinations under, this Agreement except to the extent Executive’s position
is frivolous or carried out in bad faith.
     13. Confidential Information. Executive agrees not to disclose during the
term hereof or thereafter any of the Company’s confidential or trade secret
information, except as required by law. Executive recognizes that Executive
shall be employed in a sensitive position in which, as a result of a
relationship of trust and confidence, Executive will have access to trade
secrets and other highly confidential and sensitive information.

9



--------------------------------------------------------------------------------



 



     Executive further recognizes that the knowledge and information acquired by
Executive concerning the Company’s materials regarding employer/employee
contracts, customers, pricing schedules, advertising, manuals, systems,
procedures and forms represent the most vital part of the Company’s business and
constitute by their very nature, trade secrets and confidential knowledge and
information. Executive hereby stipulates and agrees that all such information
and materials shall be considered trade secrets and confidential information. If
it is at any time determined that any of the information or materials identified
in this Section are, in whole or in part, not entitled to protection as trade
secrets, they shall nevertheless be considered and treated as confidential
information in the same manner as trade secrets, to the maximum extent permitted
by law. Executive further agrees that all such trade secrets or other
confidential information, and any copy, extract or summary thereof, whether
originated or prepared by or for Executive or otherwise coming into Executive’s
knowledge, possession, custody, or control, shall be and remain the exclusive
property of the Company.
     14. Withholding. The Company may withhold from any benefits payable under
this Agreement all applicable taxes and other amounts as shall be required
pursuant to any law or governmental regulation or ruling.
     15. Non-Binding Arbitration; Claim Venue. Any claim or controversy arising
out of or relating to this Agreement or any breach thereof shall be subject to
non-binding arbitration before either party may seek any other legal recourse.
Any such arbitration shall take place in Atlanta, Georgia, in accordance with
the rules of the American Arbitration Association. Each party further submits to
the exclusive jurisdiction of the Georgia state courts and the United States
District Court for the Middle District of Georgia (Atlanta, Georgia) and
irrevocably waives, to the fullest extent permitted by law, any objections that
either party may now or hereafter have to the aforesaid venue, including without
limitation any claim that any such proceeding brought in either such court has
been brought in an inconvenient forum, provided however, this provision shall
not limit the ability of either party to enforce the other provisions of this
Section.
     16. Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and the applicable U.S.
Treasury regulations and other interpretative guidance issued there under,
including without limitation any regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of the Agreement to the contrary, the Company may adopt such amendments to the
Agreement or adopt other policies and procedures, or take any other actions that
the Company determines is necessary or appropriate to exempt the Agreement from
Section 409A and/or preserve the intended tax treatment of the benefits provided
hereunder, or to comply with the requirements of Section 409A and related U.S.
Treasury guidance.
     17. Attachment. Except as required by law, the right to receive payments
under this Agreement shall not be subject to anticipation, sale, encumbrance,
charge, levy, or similar process or assignment by operation of law.

10



--------------------------------------------------------------------------------



 



     18. Waivers. Any waiver by a party or any breach of this Agreement by
another party shall not be construed as a continuing waiver or as consent to any
subsequent breach by the other party. Except as otherwise expressly set forth
herein, no failure on the part of any party hereto to exercise and no delay in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.
     19. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.
     20. Governing Law. This Agreement shall be governed and construed under the
laws of the State of Georgia.
THIS CONTRACT CONTAINS AN ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE
PARTIES.

          NOVELIS INC.    
 
       
By:
  /s/ D. Bhattacharya    
 
 
 
   
Date:
       
 
 
 
   
 
        EXECUTIVE    
 
       
By:
  /s/ Philip R. Martens    
 
 
 
   
 
       
Date:
       
 
 
 
   

11